                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

SUNSHINE VAN BAEL                                                 CIVIL ACTION

VERSUS                                                                No. 18-6873

UNITED HEALTHCARE                                                     SECTION I
SERVICES, INC.

                              ORDER & REASONS

       Before the Court is plaintiff Sunshine Van Bael’s (“Van Bael”) motion 1 to

continue the trial date and extend deadlines and her motion 2 to extend discovery

deadlines in the above-captioned matter. Defendant United Healthcare Services, Inc.

(“United Healthcare”) opposes the motions. For the following reasons, the motions

are denied.

                                         I.

       This case arises out of the denial of healthcare benefits under the Employee

Retirement Income Security Act of 1974 (“ERISA”). Van Bael filed her original

complaint on July 20, 2018, and United Healthcare submitted its answer on

September 10, 2018. 3 A scheduling conference was held on October 2, 2018, at which

time the parties selected a January 28, 2019 trial date. 4 Van Bael admits that she

requested the earliest available trial date because she is leaving the country in




1 R. Doc. No. 42.
2 R. Doc. No. 46.
3 R. Doc. Nos. 1, 4.
4 See R. Doc. No. 9, at 4.
February 2019. 5 The scheduling order, which was issued after the scheduling

conference, noted that discovery must be completed by November 19, 2018. 6

      On October 15, 2018, the Court held a status conference. 7 During the

conference, Van Bael’s counsel did not raise any issues regarding the scheduling

order. The parties were ordered to file cross-motions for summary judgment by

November 19, 2018. 8 Also on October 15, 2018, Van Bael filed a motion for leave to

file a supplemental and amended complaint. 9 The supplemental and amended

complaint added “Tulane University – Medical Plan” as a defendant, “[f]or

completeness and clarity of the record.” 10

      On November 1, 2018, Van Bael filed a motion for leave to file a second

supplemental and amended complaint. 11 According to the motion, the second

amendment was intended to clarify that the new defendant named in the first

supplemental and amended complaint is Tulane University (“Tulane”), the

administrator of the healthcare plan that is the subject of this litigation. 12 The Court

granted the motion on November 2, 2018. 13 On November 5, 2018, Van Bael sought

leave to correct the service address listed in her second supplemental and amended




5 R. Doc. No. 42-1, at 2.
6 R. Doc. No. 9, at 2.
7 See R. Doc. No. 13.
8 Id. at 1.
9 R. Doc. No. 11, at 1.
10 Id.
11 R. Doc. No. 24.
12 Id. at 1. United Healthcare is the plan’s claims administrator. R. Doc. No. 15, at 2.
13 R. Doc. No. 26.



                                              2
complaint as to Tulane, and the Court granted that motion as well. 14 Tulane was

finally served on November 7, 2018. 15

      On November 15, 2018, Van Bael filed a motion to continue the trial date and

extend the deadlines in this case. With the final discovery and motion for summary

judgment deadlines less than a week away, the Court issued an order explaining that

it would not at that time grant a continuance; however, it would consider Van Bael’s

request after United Healthcare filed its opposition. 16 One day after Van Bael filed

the motion to continue, she filed a separate motion to extend discovery deadlines. 17

On November 27, 2018, United Healthcare filed its opposition memorandum in

response to both motions. 18

                                          II.

      Van Bael contends that there is good cause for the Court to continue the trial

date and extend deadlines. 19 She first argues that, because Tulane was recently




14 R. Doc. No. 31, at 1; R. Doc. No. 34.
15 See R. Doc. No. 40. On November 20, 2018, Tulane filed a motion for an extension
of time to file responsive pleadings, which the Court granted in accordance with Local
Rule 7.8 R. Doc. Nos. 54, 57. Tulane’s responsive pleadings are currently due
December 19, 2018. R. Doc. No. 57, at 1.
16 R. Doc. No. 48, at 1.
17 R. Doc. No. 46. It is difficult to discern whether the two motions overlap because

the motion to continue does not specify exactly which dates and deadlines, other than
the trial date, the Court should extend.
18 On November 27, 2018, Court personnel spoke with counsel for both parties.

Counsel for United Healthcare indicated to the Court that, although its opposition
only references the motion to continue, see R. Doc. No. 55, at 1, the opposition is also
intended as a response to the motion to extend discovery deadlines. Both parties
therefore agreed that the opposition would pertain to both the motion to continue, R.
Doc. No. 42, and the motion to extend discovery deadlines, R. Doc. No. 46.
19 R. Doc. No. 42-1, at 1.



                                           3
added to the case, it needs time to “catch up.” 20 However, as an initial matter, Tulane

has not requested a continuance of any dates or deadlines, other than the deadline

by which it must file responsive pleadings.

       Additionally, although Van Bael asserts that the existing time constraints are

“beyond the parties’ control,” the Court disagrees. 21 Van Bael filed this lawsuit in

July 2018. Even though she requested the earliest possible trial date, with no

explanation her counsel waited almost three months to add Tulane as a defendant.

In support of its opposition to a continuance or an extension of deadlines, United

Healthcare submitted correspondence that Van Bael’s counsel sent to Tulane in

February 2018—several months before this lawsuit was filed—demonstrating that

she knew then that Tulane was the plan administrator. 22 Yet Van Bael offers no

reason as to why Tulane was not named in the original complaint. Her inexplicable

delay does not constitute good cause for a continuance.

       Van Bael also cites discovery-related reasons in support of her motions. She

argues that a continuance and an extension of deadlines is necessary so that her

counsel can depose her neurologist, Dr. Jose Posas (“Posas”). 23 According to Van Bael,

the earliest date that Posas was available for a deposition was November 16, 2018,




20 R. Doc. No. 42-1, at 2.
21 Id. at 1.
22 See R. Doc. No. 55-1, at 1, 3.
23 R. Doc. No. 42-1, at 2; R. Doc. No. 46-1, at 2.



                                            4
but Van Bael’s “undersigned counsel” was unavailable on that date. 24 Van Bael

asserts that Posas is not available again until January 2019. 25

      In response, United Healthcare notes that discovery is not ordinarily allowed

in ERISA cases; the scope of the Court’s review is limited to the information in the

administrative record. 26 United Healthcare argues that Van Bael could have

presented information obtained from Posas during the administrative appeals

process, but she did not do so. 27 It argues that Van Bael cannot now attempt to

supplement the administrative record with new information. 28

      In ERISA actions challenging a denial of benefits, a district court’s review “is

essentially analogous to a review of an administrative agency decision”; the court

must therefore “monitor discovery closely.” Crosby v. La. Health Serv. & Indem. Co.,

647 F.3d 258, 264 (5th Cir. 2011). Interpreting its prior opinion, Vega v. National Life

Insurance Services, Inc., 188 F.3d 287 (5th Cir. 1999), overruled on other grounds, 554

U.S. 105 (2008), the Fifth Circuit explained:

      Vega prohibits the admission of evidence to resolve the merits of the
      coverage determination—i.e. whether coverage should have been
      afforded under the plan—unless the evidence is in the administrative
      record, relates to how the administrator has interpreted the plan in the
      past, or would assist the court in understanding medical terms and


24 R. Doc. No. 42-1, at 2. The motion states that Posas was available, at the earliest,
on November 16, 2016. Id. However, considering the fact that this lawsuit was not
filed until July 2018, the Court assumes that this is a typographical error.
Furthermore, the Court notes that there is another attorney of record representing
Van Bael, and neither motion explains why that attorney could not have deposed
Posas on November 16, 2018.
25 Id.
26 R. Doc. No. 55, at 2.
27 Id. at 3.
28 Id.



                                           5
         procedures. . . . A plan participant is not entitled to a second chance to
         produce evidence demonstrating that coverage should be afforded. . . .
         Vega does not, however, prohibit the admission of evidence to resolve
         other questions that may be raised in an ERISA action. For example, in
         an ERISA action under 29 U.S.C. § 1132(a)(1)(B), a claimant may
         question the completeness of the administrative record; whether the
         plan administrator complied with ERISA’s procedural regulations; and
         the existence and extent of a conflict of interest created by a plan
         administrator’s dual role in making benefits determinations and
         funding the plan. These issues are distinct from the question of whether
         coverage should have been afforded under the plan.

Crosby, 647 F.3d at 263; see also Ariana M. v. Humana Health Plan of Tex., Inc., 884

F.3d 246, 254 (5th Cir. 2018) (noting that the existence and extent of a conflict of

interest is “one of the rare areas in which a plaintiff can often expand the

administrative record with discovery”).

         Van Bael has not provided the Court with any information to suggest that

Posas’s deposition falls within any of the accepted categories of admissible evidence

or discovery described in Crosby. Moreover, Van Bael does not explain the importance

of Posas’s deposition. To the contrary, she admits that “[t]his case will most likely be

decided on the administrative record,” suggesting that there is no need for additional

discovery. 29 As a result, the Court has nothing from which to conclude that Van Bael’s

inability to depose Posas constitutes good cause for a continuance or an extension of

deadlines.

         Additionally, although Van Bael indicates that United Healthcare has yet to

respond to outstanding discovery requests, 30 Van Bael has not filed a motion to




29   R. Doc. No. 42-1, at 2.
30   R. Doc. No. 42, at 1.

                                             6
compel such responses, let alone a motion to expedite the Court’s consideration of the

same. Indeed, the purported lack of discovery did not prevent Van Bael from filing a

motion for partial summary judgment that, in addition to its exhibits, exceeds 1,700

pages. 31 This is despite her assertion that motions for summary judgment are

“impossible” without a continuance. 32

         The Court concludes that there is no good cause for a continuance of the trial

date, particularly as this case was scheduled to be tried as soon as possible to

accommodate Van Bael’s request. For the aforementioned reasons, the Court also

concludes that an extension of deadlines is unwarranted. The Court will, however,

reconsider its decision should Tulane submit a timely motion to continue. Tulane was

not served until November 7, 2018, and it is, therefore, the party that may have a

legitimate need to continue the trial date and extend deadlines.

         Accordingly,

         IT IS ORDERED that the motion to continue is DENIED.

         IT IS FURTHER ORDERED that the motion to extend discovery deadlines

is DENIED.

         New Orleans, Louisiana, November 28, 2018.




                                         _______________________________________
                                                   LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE



31   See R. Doc. No. 50 and its attachments.
32   R. Doc. No. 42-1, at 2.

                                            7
